             IN THE UNITED STATES DISTRICT COURT
         FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                      ASHEVILLE DIVISION
                          1:19 MJ 97

UNITED STATES OF AMERICA,                  )
                                           )
v.                                         )                ORDER
                                           )
PAUL MARTIKAINEN,                          )
                                           )
                 Defendant.                )
___________________________________        )

      This matter is before the Court on the Government’s oral motion made

pursuant to 18 U.S.C. § 4241 (a) and (b) requesting an evaluation and a hearing

to determine the mental competency of Defendant.

      A Criminal Complaint was filed on November 1, 2019 charging

Defendant with one count of transmitting a threatening communication in

interstate commerce in violation of 18 U.S.C. § 875(c). (Doc. 1).

      Defendant came before the Court on November 4, 2019 for an initial

appearance. However, due to his disruptive behavior, Defendant was removed

from the courtroom and his initial appearance was not completed. The Federal

Defender’s Office was provisionally appointed to represent Defendant in order

to consider potential competency issues and prepare for a rescheduled initial

appearance.




                                       1
     On November 8, 2019, an initial appearance was conducted. Assistant

United States Attorney Daniel Bradley appeared for the Government and

Assistant Federal Defender Mary Ellen Coleman appeared with Defendant. A

request for the appointment of counsel by Defendant was allowed. The

Government moved for pre-trial detention.

     The Court informed the parties that the United States Marshal’s Service

had made the Court aware that, when he had appeared previously, Defendant

had refused to be processed by the Marshal’s Service such that the Marshals

were not able to take his fingerprints or photographs, or obtain answers to

intake questions. The Government did not make a motion with respect to this

issue at the time. Defense counsel made no motion but indicated Defendant

would respond should the Government file a motion in the future.

     The Court then inquired whether either party wished to make any

motions with respect to matters of competency. The Government made an oral

motion, which defense counsel joined, that Defendant be evaluated by a

psychologist or psychiatrist to determine whether he may presently be

suffering from a mental disease or defect rendering him mentally incompetent

to the extent that he is unable to understand the nature and consequences of

the proceedings against him or to assist properly in his defense, and that a

competency hearing be held.



                                     2
      Having    considered   the   motion,    relevant   authority,   and   the

circumstances of this matter, including the allegations against Defendant in

the complaint, his recent involuntary commitment, his conduct at his prior

court appearance, and his refusal to be processed by the United States

Marshal’s Service, the Court finds as follows:

      1. Reasonable cause exists to believe that Defendant may presently be

         suffering from a mental disease or defect rendering him mentally

         incompetent to the extent that he is unable to understand the nature

         and consequences of the proceedings against him or to assist properly

         in his defense. See 18 U.S.C. § 4241(a).

      2. Therefore, a hearing on the issue of Defendant’s competency is

         required pursuant to 18 U.S.C. §4241(a).

      3. A psychiatric or psychological examination of Defendant should be

         conducted prior to the date of the competency hearing and a report

         filed pursuant to the provisions of 18 U.S.C. § 4247 (b) and (c). See

         U.S.C. §4241 (b).

IT IS THEREFORE ORDERED THAT:

      1. Defendant is COMMITTED to the care and custody of the Attorney

         General for placement in a suitable mental health facility (“Facility”)

         where a psychiatric or psychological examination shall be performed

         to determine if Defendant is presently suffering from a mental disease

                                       3
  or defect rendering him mentally incompetent to the extent that he is

  unable to understand the nature and consequences of the proceedings

  against him or to assist properly in his defense. See 18 U.S.C. §§

  4241(b), 4247(b).

2. The competency examination shall be completed within thirty (30)

  days unless an extension is allowed as described below. For purposes

  of determining the 30-day period, the commitment shall be deemed to

  commence on the day Defendant is admitted to the Facility. The

  evaluating psychiatrist(s) or psychologist(s) or the Warden or another

  appropriate representative of the Facility may apply for a reasonable

  extension of the commitment, not to exceed 15 days, upon a showing

  of good cause that additional time is necessary to observe and

  evaluate Defendant.

3. The psychiatrist(s) or psychologist(s) who are designated to examine

  Defendant shall prepare a psychiatric or psychological report of the

  competency examination pursuant to the requirements of 18 U.S.C. §

  4247(c).

4. Promptly following receipt of the report ordered herein, a hearing

  shall be scheduled on the issue of Defendant’s competency.

5. The United States Marshal shall transport Defendant to the Facility

  designated by the Attorney General and return Defendant

                                4
  immediately upon completion of the examination ordered herein to

  the Western District of North Carolina for further proceedings.

6. Unless impracticable, the psychiatric or psychological examination

  shall be conducted in the Facility that is closest to the Court.

7. The United States Marshal is permitted a total of ten (10) days from

  the date of this Order within which to transport Defendant to and

  from the Facility.   Defendant shall remain in the custody of the

  United States Marshal during transportation. Further, during

  transport, the United States Marshal shall provide Defendant with

  medications, if any, prescribed to him by a licensed physician.

8. The psychologist(s) or psychiatrist(s) shall forward any original

  psychiatric or psychological report prepared pursuant to this Order to

  the Court and shall submit a copy of the report to the Clerk of the

  Court, Defendant’s counsel, and the United States Attorney.

9. Any request for an extension of time for the commitment described

  herein must be in writing and mailed to the Clerk of this Court, with

  copies sent to Defendant’s counsel, the United States Attorney, and

  the United States Marshal.

10. The Clerk is respectfully DIRECTED to certify copies of this Order

  to Defendant’s counsel, the United States Attorney, the United States



                                 5
Marshal, and the designated mental health facility (in the care of the

United States Marshal).


                            Signed: November 14, 2019




                              6
